

116 HRES 480 IH: Acknowledging the racial disparities in diagnosing and treating mental health among youth in communities of color.
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 480IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mrs. Watson Coleman (for herself, Mr. Horsford, Mr. Hastings, Ms. Omar, Ms. Johnson of Texas, Ms. Velázquez, Ms. Barragán, Ms. Moore, Mr. Cohen, Mr. Lowenthal, Ms. Pressley, Ms. Norton, Mr. Payne, Ms. Wilson of Florida, Ms. Lee of California, Ms. Clarke of New York, Mr. Carson of Indiana, Ms. Mucarsel-Powell, Mr. Khanna, Ms. Bass, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAcknowledging the racial disparities in diagnosing and treating mental health among youth in
			 communities of color.
	
 Whereas mental health disorders among youth is defined by the Centers for Disease Control and Prevention as serious changes in the way youth typically learn, behave, or handle their emotions, which causes distress and problems getting through the day;
 Whereas 20 percent of youth between the ages of 13 and 18 live with a mental health condition; Whereas 50 percent of all lifetime cases for mental illness begin by age 14, and 75 percent by age 24;
 Whereas there has been an increase of youth diagnosed with mental disorders such as anxiety and depression in recent years;
 Whereas relative to White adolescents, Hispanic, Native American, and Pacific Islander adolescents receive less treatment for anxiety disorders over their lifetime;
 Whereas Black and Hispanic adolescents receive less treatment for mood disorders, such as depression, over their lifetime;
 Whereas Black and Hispanic youth are about half as likely as their White counterparts to get mental health care;
 Whereas suicide is the second leading cause of death for people 10 to 34 years of age, and suicide rates in the United States are closely correlated to poverty rates of which there is a disparity based on race;
 Whereas 70 percent of youth in State and local juvenile justice systems, which are disproportionately comprised of Black and Hispanic youth, have a mental illness;
 Whereas due to stigmas and a shortage of culturally appropriate behavioral health services, youth in different communities of color do not always reach out for help to address mental illness;
 Whereas racial discrimination and other psychosocial stressors, such as police harassment, violence, trauma, implicit bias, and racism, are contributing factors to anxiety disorders, behavior disorders, and suicide;
 Whereas diversity in the mental and behavioral health workforce continues to be an important issue due to the lack of recruitment and retention of racial, ethnic, sexual orientation and gender identity minorities, and people with disabilities, resulting in a shortage of trained providers to deliver culturally competent evidence-based promotion, prevention, and treatment services for children, which contributes to mental and behavioral health disparities; and
 Whereas it is the duty of Congress to promote the general welfare for the American people, especially ensuring the wellbeing of all of America’s youth: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the House of Representatives should acknowledge the horrific toll that mental illness has had on the youth of America;
 (2)the House of Representatives should acknowledge that youth from communities of color face racial disparities when it comes to access and treatment of mental illness;
 (3)gaining access to mental health resources is a necessity and should be available to everyone regardless of race or ethnicity;
 (4)the House of Representatives needs to take immediate action to address these disparities and ensure that those who need treatment can receive it;
 (5)the House of Representatives needs to ensure Federal funding is provided for mental health professionals in schools and afterschool programs;
 (6)funding and training needs to be available to any parent, supervisor, or other professional who work with youth of color so they have a greater awareness of the signs and symptoms so that the children and adolescents can get connected to services;
 (7)more research and awareness need to be done by the Federal Government, especially within the Department of Health and Human Services and by the National Institute on Minority Health and Health Disparities, on what can be done to help youth in communities of color gain access to mental health resources; and
 (8)the Federal Government, especially the Department of Health and Human Services and the Department of Education, should research best practices and incentives for those considering education in wanting to work in the mental health field, and how it can help increase the number of ethnically and racially diverse professionals.
			